Fourth Court of Appeals
                                            San Antonio, Texas
                                                   November 28, 2018

                                                   No. 04-18-00882-CV

                         IN RE TENNESEE GAS PIPELINE COMPANY, INC.

                                         Original Mandamus Proceeding1

                                                        ORDER

Sitting:            Rebeca C. Martinez, Justice2
                    Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice

         On November 20, 2018, relator filed a petition for writ of mandamus. A majority of the
panel believes a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest may
file a response to the petition in this court no later than December 14, 2018. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on November 28, 2018.



                                                            PER CURIAM




           ATTESTED TO: ____________________________
                        KEITH E. HOTTLE,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 17-03-17323-CV, styled Juan Perez, Jr. and Rose Perez v. Tennessee Gas
Pipeline Co., Inc., pending in the 79th Judicial District Court, Brooks County, Texas, the Honorable Richard C.
Terrell presiding.
2
    Justice Martinez votes to deny the petition.